


EXHIBIT 10.2

QUANTUM CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated September 9, 2014)

     The following constitute the provisions of the Employee Stock Purchase Plan
(herein called the “Plan”) of Quantum Corporation (herein called the “Company”).

     1. Purpose. The purpose of the Plan is to provide Employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock of
the Company through accumulated payroll deductions or other contributions. It is
the intention of the Company to have the Plan qualify as an “Employee Stock
Purchase Plan” under Section 423 of the Code, although the Company makes no
undertaking or representation to maintain such qualification. The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code. In addition, this Plan document authorizes the purchase of Common
Stock under a Non-423(b) Component, pursuant to rules, procedures or sub-plans
adopted by the Board or a committee appointed by the Board and designed to
achieve tax, securities law or other objectives.

     2. Definitions.

          (a) “Board” shall mean the Board of Directors of the Company.

          (b) “Code” shall mean the Internal Revenue Code of 1986, as amended.
Any reference to a section of the Code herein will be a reference to any
successor or amended section of the Code.

          (c) “Code Section 423(b) Plan” shall mean an employee stock purchase
plan which is designed to meet the requirements set forth in Section 423(b) of
the Code, as amended. The provisions of the Code Section 423(b) Plan should be
construed, administered and enforced in accordance with Section 423(b) of the
Code.

          (d) “Common Stock” shall mean the common stock of the Company.

          (e) “Company” shall mean Quantum Corporation, a Delaware corporation.

          (f) “Compensation” shall mean all regular straight time earnings,
payments for overtime, shift premium, incentive compensation, incentive
payments, bonuses and commissions (except to the extent that the exclusion of
any such items for all participants is specifically directed by the Board or a
committee appointed by the Board). The Board or a committee appointed by the
Board shall have the power and discretion to (i) change the definition of
Compensation for future Offering Periods, and (ii) determine what constitutes
Compensation for Employees outside of the United States.

1

--------------------------------------------------------------------------------




          (g) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of: (i) a leave of
absence agreed to in writing by the Company, provided that such leave is for a
period of not more than three (3) months or re-employment upon the expiration of
such leave is guaranteed by contract or statute; or (ii) notification by the
Company of termination under a reduction-in-force. Termination of participation
in the Plan in the case of a reduction-in-force shall be considered to have
occurred upon the earlier of (x) the end of the employee’s continuation period,
or (y) the first (1st) day after the three (3) month period immediately
following the cessation of his or her employment services with the Company,
provided, in each case, that he or she will not be entitled to participate in
any Offering Period for which the Enrollment Date occurs after the cessation of
his or her employment services with the Company.

          (h) “Designated Subsidiaries” shall mean the Subsidiaries which have
been designated by the Board or a committee appointed by the Board from time to
time in its sole discretion as eligible to participate in the Plan.

          (i) “Employee” shall mean any person, including an officer, who is
employed by the Company or one of its Designated Subsidiaries. The Board or a
committee appointed by the Board, in its discretion, from time to time may,
prior to an Enrollment Date for all options to be granted on such Enrollment
Date, determine (on a uniform and nondiscriminatory basis or as otherwise
permitted by Treasury Regulation Section 1.423-2(f)) that the definition of
Employee under the Plan or with respect to an Offering will or will not include
an individual if he or she: (i) has not completed at least two (2) years of
service since his or her last hire date (or such lesser period of time as may be
determined by the Board or a committee appointed by the Board in its
discretion), (ii) customarily works not more than twenty (20) hours per week or
not more than five (5) months per calendar year (or such lesser period of time
as may be determined by the Board or a committee appointed by the Board in its
discretion), or (iii) is a highly compensated employee under Section 414(q) of
the Code.

          (j) “Enrollment Date” shall mean the first Trading Day on or after
every February 6 and August 6 of each year.

          (k) “Exercise Date” shall mean the date approximately six months after
the Enrollment Date of an Offering Period and shall be one Trading Day prior to
an Enrollment Date of the immediately following Offering Period.

          (l) “Fair Market Value” shall mean, as of any date, the closing sales
price of the Common Stock (or the closing bid, if no sales were reported) as
quoted on the stock exchange with the greatest volume of trading in Common Stock
on the last market trading day prior to the date of determination, as reported
in The Wall Street Journal or such other source as the Board or a committee
appointed by the Board deems reliable.

          (m) “New Exercise Date” shall mean a new Exercise Date if the Board or
a committee appointed by the Board shortens any Offering Period then in
progress.

          (n) “Non-423(b) Component” shall mean the grant of an option under the
Plan which is not intended to meet the requirements set forth in Section 423(b)
of the Code, as amended.

          (o) “Offering” shall mean an offer of an option under the Plan that
may be exercised during an Offering Period. For purposes of the Plan, the Board
or a committee appointed by the Board may designate separate Offerings under the
Plan in which Employees of one or more employers will participate, even if the
dates of the applicable Offering Periods of each such Offering are identical and
the provisions of the Plan will apply separately to each Offering. To the extent
permitted by Treasury Regulations Section 1.432-2(a)(1), the terms of each
Offering need not be identical provided that the terms of the Plan and an
Offering together satisfy Treasury Regulation Sections 1.423-2(a)(2) and (a)(3).

2

--------------------------------------------------------------------------------




          (p) “Offering Period” shall mean a period commencing on an Enrollment
Date and ending on the Exercise Date, approximately six (6) months later, or as
otherwise set forth in Section 4 hereof.

          (q) “Parent” shall mean a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.

          (r) “Plan” shall mean this Employee Stock Purchase Plan, which
includes a Code Section 423(b) Plan and a Non-423(b) Component.

          (s) “Purchase Price” shall have the meaning as set forth in Section
7(b).

          (t) “Subsidiary” shall mean a corporation, domestic or foreign, of
which not less than 50% of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or a Subsidiary.

          (u) “Trading Day” shall mean a day on which the New York Stock
Exchange is open for trading.

     3. Eligibility

          (a) Any Employee (as defined in Section 2) who shall be employed by
the Company or one of its Designated Subsidiaries on the date his or her
participation in the Plan is effective shall be eligible to participate in the
Plan, unless the Company, in its discretion, decides that such participation
would infringe any U.S. or foreign law, rules or regulations.

          (b) Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) if, immediately, after
the grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own shares and/or
hold outstanding options to purchase stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of stock of the
Company or of any Subsidiary, or (ii) which permits his or her rights to
purchase shares under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company and its Subsidiaries to accrue at a rate which
exceeds Twenty-Five Thousand Dollars (US$25,000) of the fair market value of the
shares (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time.

          (c) No employee of the Company or a Designated Subsidiary shall be
eligible to participate in the Non-423(b) Component of the Plan if he or she is
an officer or director of the Company subject to the requirements of Section 16
of the U.S. Securities Exchange Act of 1934, as amended (the “Act”).

          (d) Employees who are citizens or residents of a non-U.S. jurisdiction
(without regard to whether they also are citizens or residents of the U.S. or
resident aliens of the U.S. (within the meaning of Section 7701(b)(1)(A) of the
Code)) may be excluded from participation in the Plan or an Offering if the
participation of such Employees is prohibited under the laws of the applicable
jurisdiction or if complying with the laws of the applicable jurisdiction would
cause the Plan or an Offering to violate Code Section 423. In the case of the
Non-423 Component, Employees may be excluded from participation in the Plan or
an Offering if the Board or a committee appointed by the Board has determined
that participation of such Employees is not advisable or practicable.

3

--------------------------------------------------------------------------------




     4. Offering Dates. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on an Enrollment Date, and shall
continue thereafter until terminated in accordance with Section 19 hereof. The
Board or a committee appointed by the Board shall have the power to change the
duration of Offering Periods with respect to future Offerings. In no event shall
the duration of an Offering Period exceed nine (9) months. Notwithstanding the
foregoing, no offers hereunder shall be made until compliance with all
applicable securities law has been obtained.

     5. Participation.

          (a) An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deductions in the form
and manner determined by the Company in its discretion from time to time. The
Company, in its discretion, may decide that all participants in a specified
Offering may submit contributions to the Plan by means other than payroll
deductions.

          (b) Payroll deductions to the Plan for a participant shall commence on
the first payroll following the Enrollment Date and shall end on the last
payroll date in the Offering Period to which such authorization is applicable,
unless sooner terminated by the participant as provided in Section 10. If
participants are permitted or required to contribute to the Plan by other means,
the Company, in its discretion, will determine the procedure for providing the
contributions prior to the Exercise Date.

     6. Payroll Deductions/Contributions.

          (a) At the time a participant files his or her subscription agreement,
he or she shall elect to contribute to the Plan (in the form of payroll
deductions or otherwise) on each payday during the Offering Period at a rate not
exceeding ten percent (10%) of the Compensation which he or she received on such
payday, and the aggregate of such payroll deductions pursuant to the Plan during
the Offering Period shall not exceed ten percent (10%) of his or her aggregate
Compensation during said Offering Period. A participant’s subscription agreement
shall remain in effect for successive Offering Periods unless terminated as
provided in Section 10 hereof.

          (b) All contributions made for a participant shall be credited to his
or her account under the Plan.

          (c) A participant may discontinue participation in the Plan as
provided in Section 10, or may change the rate of payroll deductions or other
contributions by submitting written notice to the Company in the form and manner
prescribed by the Board or a committee appointed by the Board (or its designee)
authorizing a change in the participant’s payroll deduction or contribution
rate. The change rate shall be effective (i) in the case of a decrease in rate,
with the first payroll period following the Company’s receipt of the notice of
rate change, and (ii) in the case of an increase in rate at the beginning of the
next Offering Period following the Company’s receipt of the notice of rate
change. If a participant has not followed the procedures prescribed by the Board
or a committee appointed by the Board (or its designee) to change the rate of
payroll deductions or other contributions, the rate of his or her payroll
deductions or other contributions will continue at the originally elected rate
throughout the Offering Period and future Offering Periods (unless terminated as
provided in Section 10). The Board or a committee appointed by the Board may, in
its sole discretion, limit the nature and/or number of payroll deduction or
contribution rate changes that may be made by participants during any Offering
Period.

4

--------------------------------------------------------------------------------




     7. Grant of Option.

          (a) On the Enrollment Date of each Offering Period, each eligible
Employee participating in such Offering Period shall be granted an option to
purchase on the Exercise Date during such Offering Period up to a number of
shares of the Company’s Common Stock determined by dividing such Employee’s
contributions to the Plan accumulated during the Offering Period ending on such
Exercise Date by the lower of (i) eighty-five percent (85%) of the Fair Market
Value of a share of the Company’s Common Stock on the Enrollment Date, or (ii)
eighty-five (85%) of the Fair Market Value of a share of the Company’s Common
Stock on the Exercise Date; provided that in no event shall an Employee be
permitted to purchase in one calendar year more than a number of shares
determined by dividing US$25,000 by the Fair Market Value of a share of the
Company’s Common Stock (determined at the time such option is granted), and
provided further that such purchase shall be subject to the limitations set
forth in Sections 3(b) and 12 hereof. The option shall be automatically
exercised on the Exercise Date during the Offering Period, unless the
participant has withdrawn pursuant to Section 10, and shall expire on the last
day of the Offering Period.

          (b) The purchase price per share of the shares offered in a given
Offering Period shall be the lower of: (i) 85% of the Fair Market Value of a
share of the Common Stock of the Company on the Enrollment Date; or (ii) 85% of
the Fair Market Value of a share of the Common Stock of the Company on the
Exercise Date (such price, the “Purchase Price”).

          (c) Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(b) herein, a participant’s
contributions may be decreased to 0% at such time during any Offering Period
which is scheduled to end during the current calendar year that the aggregate of
all contributions accumulated with respect to such Offering Period and any other
Offering Period ending within the same calendar year equal $21,250.
Contributions shall recommence at the rate provided in such participant’s
subscription scheduled to end in the following calendar year, unless terminated
by the participant as provided in Section 10.

          (d) If the Board or a committee appointed by the Board determines, in
its sole discretion, that the exercise of an option or the disposition of Common
Stock issued under the Plan will result in tax liability for which the Company
or a Designated Subsidiary will have an obligation to withhold, the participant
must make adequate provision for the payment of such federal, state, local and
foreign income, social insurance, employment and any other applicable taxes. At
any time, the Company or the Designated Subsidiary may, but will not be
obligated to, withhold from the participant’s compensation the amount necessary
for the Company or the Designated Subsidiary to meet applicable withholding
obligations, including any withholding required to make available to the Company
or the Designated Subsidiary any tax deductions or benefits attributable to the
sale or early disposition of Common Stock by the eligible Employee.

     8. Exercise of Option. The participant’s option for the purchase of shares
will be exercised automatically on each Exercise Date of each Offering Period
and the maximum number of full shares subject to the option will be purchased
for such participant at the applicable Purchase Price with the accumulated
payroll deductions or other contributions in his or her account unless prior to
such Exercise Date the participant has withdrawn from the Offering Period as
provided in Section 10 or unless any of the limitations under Sections 3, 7 or
12 would be exceeded. During a participant’s lifetime, a participant’s option to
purchase shares hereunder is exercisable only by the participant. No fractional
shares shall be purchased; any payroll deductions or other contributions
accumulated in a participant’s account which are not sufficient to purchase a
full share, or which would cause the limitations under Sections 3, 7 or 12
hereof to be exceeded, shall be returned to the participant after the Exercise
Date.

5

--------------------------------------------------------------------------------




     9. Delivery. As promptly as practicable after each Exercise Date, the
Company shall arrange the delivery to each participant, as appropriate, the
shares of Common Stock purchased upon exercise of the option. The Company may
permit or require that shares be deposited directly with a broker designated by
the Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares. No participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the participant as provided in this Section 9.

     10. Withdrawal; Termination of Employment.

          (a) A participant may withdraw all but not less than all the
contributions credited to his or her account under the Plan at any time prior to
the end of the Offering Period by giving written notice to the Company in the
form and manner prescribed by the Board or a committee appointed by the Board
for such purpose. All of the participant’s contributions credited to his or her
account will be paid to him or her promptly after receipt of his or her notice
of withdrawal and his or her option for the current Offering Period will be
automatically terminated, and no further contributions for the purchase of
shares will be made during the Offering Period. If a participant withdraws from
an Offering Period, contributions may not resume at the beginning of the
succeeding Offering Period unless the participant delivers to the Company a new
subscription agreement.

          (b) Upon termination of the participant’s employment prior to the end
of the Offering Period for any reason, including retirement or death, the
contributions credited to his or her account will be returned to him or her or,
in the case of his or her death, to the person or persons entitled thereto under
Section 14, and his or her option will be automatically terminated; provided
that if an Employee shall take a leave of absence approved by the Company in
accordance with Section 2(g) of this Plan during an Offering Period in which the
Employee is a participant, the participant will be deemed to have his or her
contributions reduced to 0% during such leave of absence, but he or she shall
continue to be a participant in the applicable Offering Period and upon his or
her return to employment with the Company shall be eligible to participate fully
in any remaining portion of the applicable Offering Period. If the participant
fails to return to employment with the Company at the end of such authorized
leave of absence, or if his or her employment is otherwise terminated earlier,
he or she shall be deemed to have withdrawn from participation in the Plan.

          (c) A participant’s withdrawal from an Offering Period will not have
any effect upon his or her eligibility to participate in any similar plan which
may hereafter be adopted by the Company or in succeeding Offering Periods.

          (d) A participant whose employment transfers between entities through
a termination with an immediate rehire (with no break in service) by the Company
or a Designated Subsidiary will not be treated as terminated under the Plan;
however, if a participant transfers from an Offering under the 423 Component to
the Non-423 Component, the exercise of the option will be qualified under the
423 Component only to the extent it complies with Code Section 423.

6

--------------------------------------------------------------------------------




     11. Interest. No interest shall accrue on the contributions of a
participant in the Plan, unless required by applicable law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, will apply
to all participants in the relevant Offering under the 423 Component, except to
the extent otherwise permitted by U.S. Treasury Regulation Section 1.423-2(f).

     12. Stock.

          (a) The maximum number of shares of the Company’s Common Stock which
shall be made available for sale under the Plan shall be 26,234,637, subject to
adjustment upon changes in capitalization of the Company as provided in Section
18. In addition, in no event shall more than 2,000,000 shares of the Company’s
Common Stock (subject to adjustment upon changes in capitalization of the
Company as provided in Section 18) be made available for sale under the Plan in
any one Offering Period. Furthermore, the Company, in its discretion, may decide
to impose a limit on the number of shares of the Company’s Common Stock that
each participant may purchase during any one Offering Period. If the total
number of shares which would otherwise be subject to options granted pursuant to
Section 7(a) hereof at the beginning of an Offering Period exceeds the number of
shares then available under the Plan (after deduction of all shares for which
options have been exercised or are then outstanding) or the 2,000,000 share
limit for any Offering Period, the Company shall make a pro rata allocation of
the shares remaining available for option grant in as uniform a manner as shall
be practicable and as it shall determine to be equitable. In such event, the
Company shall give written notice of such reduction of the number of shares
subject to the option to each Employee affected thereby and shall similarly
reduce the rate of contributions, if necessary.

          (b) Until the shares are issued (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), a participant will only have the rights of an unsecured creditor with
respect to such shares, and no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to such shares.

          (c) Shares to be delivered to a participant under the Plan will be
registered in the name of the participant or in the name of the participant and
his or her spouse, or as otherwise directed by the participant.

     13. Administration. The Plan shall be administered by the Board or a
committee appointed by the Board. The Board or a committee appointed by the
Board will have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to designate separate Offerings under
the Plan, to determine eligibility, to adjudicate all disputed claims filed
under the Plan and to establish such procedures that it deems necessary for the
administration of the Plan (including, without limitation, to adopt such
procedures and sub-plans as are necessary or appropriate to permit the
participation in the Plan by employees who are foreign nationals or employed
outside the U.S., the terms of which sub-plans may take precedence over other
provisions of this Plan, with the exception of Section 12(a), but unless
otherwise superseded by the terms of such sub-plan, the provisions of this Plan
shall govern the operation of such sub-plan). Unless otherwise determined by the
Board or a committee appointed by the Board, the Employees eligible to
participate in each sub-plan will participate in a separate Offering. Without
limiting the generality of the foregoing, the Board or a committee appointed by
the Board is specifically authorized (in its discretion) to adopt rules and
procedures regarding eligibility to participate, the form and manner for making
elections under the Plan, the definition of Compensation, handling of
Contributions, making of Contributions to the Plan (including, without
limitation, in forms other than payroll deductions), establishment of bank or
trust accounts to hold Contributions, payment of interest (if any), conversion
of local currency, obligations to pay payroll tax, determination of beneficiary
designation requirements and withholding procedures and handling of stock
certificates that vary with applicable local requirements. The Board of a
committee appointed by the Board also is authorized to determine that, to the
extent permitted by U.S. Treasury Regulation Section 1.423-2(f), the terms of an
option granted under the Plan or an Offering to citizens or residents of a
non-U.S. jurisdiction will be less favorable than the terms of options granted
under the Plan or the same Offering to employees resident solely in the U.S.
Every finding, decision, interpretation and determination made by the Board of a
committee appointed by the Board will, to the full extent permitted by law, be
final and binding upon all parties.

7

--------------------------------------------------------------------------------




     14. Designation of Beneficiary.

          (a) Unless otherwise determined by the Company, a participant may file
a written designation of a beneficiary who is to receive any shares and cash, if
any, from the participant’s account under the Plan in the event of such
participant’s death subsequent to the end of the Offering Period but prior to
delivery to him or her of such shares and cash. In addition, unless otherwise
determined by the Company, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to the end of the Offering
Period.

          (b) Unless otherwise determined by the Company, such designation of
beneficiary may be changed by the participant at any time by written notice to
the Company in the form and manner prescribed by the Board or a committee
appointed by the Board for such purpose. In the event of the death of a
participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant’s death, the Company shall
deliver such shares and/or cash to the executor or administrator of the estate
of the participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate or determine
to be the appropriate recipients of the shares and/or cash under applicable law.

          (c) All beneficiary designations will be in such form and manner as
the Board or a committee appointed by the Board may prescribe from time to time.

     15. Transferability. Neither contributions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 14 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Section 10.

     16. Use of Funds. All contributions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such contributions, except under Offerings
or for participants in the Non-423 Component for which applicable laws require
that contributions to the Plan by participants be segregated from the Company’s
general corporate funds and/or deposited with an independent third party. Until
shares of Common Stock are issued, participants will only have the rights of an
unsecured creditor with respect to such shares.

     17. Reports. Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating Employees at
least annually as promptly as practically feasible following an Exercise Date,
which statements will set forth the amounts of contributions, the per share
Purchase Price, the number of shares purchased and the remaining cash balance,
if any.

8

--------------------------------------------------------------------------------




     18. Adjustments Upon Changes in Capitalization. In the event that any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of shares of Common Stock or other
securities of the Company, or other change in the corporate structure of the
Company that affects the shares of Common Stock, then the Board or a committee
appointed by the Board shall, in such manner as it may deem equitable, adjust
the number and class of shares of Common Stock (or other securities, property or
cash) that may be delivered under the Plan, and the number, class, and price of
shares of Common Stock subject to any option under the Plan which has not yet
been exercised, as determined by the Board or a committee appointed by the Board
(in its sole discretion) to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

     19. Amendment or Termination.

          (a) The Board may at any time and for any reason terminate or amend
the Plan. Except as provided in Section 18 hereof, no such termination can
affect options previously granted, provided that an Offering Period may be
terminated by the Board or a committee appointed by the Board on an Exercise
Date if the Board or its committee, as applicable, determines that the
termination of the Offering Period or the Plan is in the best interests of the
Company and its shareholders. Except as provided in Section 18 and this Section
19 hereof, no amendment may make any change in any option theretofore granted
which adversely affects the rights of any participant. To the extent necessary
to comply with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule), the Company shall
obtain shareholder approval in such a manner and to such a degree as required.

          (b) Without shareholder consent and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Board (or its committee) shall be entitled to change the Offering Periods, limit
the frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding or contributing to
the Plan in excess of the amount designated by a participant in order to adjust
for delays or mistakes in the Company’s processing of properly completed
withholding elections, establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of Common Stock for each participant properly correspond with
amounts withheld from the participant’s Compensation, and establish such other
limitations or procedures as the Board (or its committee) determines in its sole
discretion advisable which are consistent with the Plan.

          (c) In the event the Board or a committee appointed by the Board
determines that the ongoing operation of the Plan may result in unfavorable
financial accounting consequences, the Board or a committee appointed by the
Board may, in its discretion and, to the extent necessary or desirable, modify,
amend or terminate the Plan to reduce or eliminate such accounting consequence
including, but not limited to:

               (i) amending the Plan to conform with the safe harbor definition
under the Financial Accounting Standards Board Accounting Standards Codification
Topic 718 (or any successor thereto), including with respect to an Offering
Period underway at the time;

               (ii) altering the Purchase Price for any Offering Period
including an Offering Period underway at the time of the change in Purchase
Price;

9

--------------------------------------------------------------------------------




               (iii) shortening any Offering Period by setting a New Exercise
Date, including an Offering Period underway at the time of the action by the
Board or a committee appointed by the Board;

               (iv) reducing the maximum percentage of Compensation a
Participant may elect to set aside as payroll deductions or other contributions;
and

               (v) reducing the maximum number of shares of Common Stock a
Participant may purchase during any Offering Period.

     Such modifications or amendments shall not require stockholder approval or
the consent of any Plan participants.

     20. Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

     21. Stockholder Approval. If required by Section 19, any amendment to the
Plan shall be subject to approval by the stockholders of the Company within
twelve months before or after the date such amendment is adopted. If such
stockholder approval is obtained at a duly held stockholders’ meeting, it may be
obtained by the affirmative vote of the holders of a majority of the outstanding
shares of the Company present or represented and entitled to vote thereon, which
approval shall be:

          (a) solicited substantially in accordance with Section 14(a) of the
Act and the rules and regulations promulgated thereunder, or solicited after the
Company has furnished in writing to the holders entitled to vote substantially
the same information concerning the Plan as that which would be required by the
rules and regulations in effect under Section 14(a) of the Act at the time such
information is furnished; and

          (b) obtained at or prior to the first annual meeting of stockholders
held subsequent to the later of (i) the first registration of Common Stock under
Section 12 of the Act, or (ii) the acquisition of an equity security for which
exemption is claimed.

          In the case of approval by written consent, it must be obtained in
accordance with applicable state law.

     22. Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the U.S.
Securities Act of 1933, as amended, the Act, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

     As a condition to the exercise of an option, the Company may require the
person exercising such option to represent and warrant at the time of any such
exercise that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.

10

--------------------------------------------------------------------------------




     23. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a New Exercise Date, and shall terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Board or a committee appointed by the Board. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Board or a committee appointed by the Board shall notify each
participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.

     24. Merger or Asset Sale. In the event of a merger of the Company with or
into another corporation or the sale of substantially all of the assets of the
Company, each outstanding option shall be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period then in progress shall
be shortened by setting a New Exercise Date and such Offering Period shall end
on the New Exercise Date. The New Exercise Date shall be before the date of the
Company’s proposed merger or asset sale. The Board or a committee appointed by
the Board shall notify each participant in writing, at least ten (10) business
days prior to the New Exercise Date, that the Exercise Date for the
participant’s option has been changed to the New Exercise Date and that the
participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10 hereof.

     25. Code Section 409A. The Code Section 423(b) Plan is exempt from the
application of Section 409A of the Code. The Non-423(b) Component is intended to
be exempt from Section 409A of the Code under the short-term deferral exception
and any ambiguities shall be construed and interpreted in accordance with such
intent. In the case of a participant who would otherwise be subject to Section
409A of the Code, to the extent an option to purchase shares of Common Stock or
the payment, settlement or deferral thereof is subject to Section 409A of the
Code, the option to purchase shares of Common Stock shall be granted, paid,
exercised, settled or deferred in a manner that will comply with Section 409A of
the Code, including the final regulations and other guidance issued with respect
thereto, except as otherwise determined by the Board or a committee appointed by
the Board. Notwithstanding the foregoing, the Company shall have no liability to
a participant or any other party if the option to purchase Common Stock under
the Plan that is intended to be exempt from or compliant with Section 409A of
the Code is not so exempt or compliant or for any action taken by the Board or a
committee appointed by the Board with respect thereto.

     26. No Right to Employment. Participation in the Plan by a participant will
not be construed as giving a participant the right to be retained as an employee
of the Company or a Subsidiary, as applicable. Further, the Company or a
Subsidiary may dismiss a participant from employment at any time, free from any
liability or any claim under the Plan.

11

--------------------------------------------------------------------------------




     27. Severability. If any provision of the Plan is or becomes or is deemed
to be invalid, illegal, or unenforceable for any reason in any jurisdiction or
as to any participant, such invalidity, illegality or unenforceability will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as to such jurisdiction or participant as if the invalid, illegal or
unenforceable provision had not been included.

     28. Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all applicable laws and will be construed accordingly.

     29. Governing Law. Except to the extent that provisions of this Plan are
governed by applicable provisions of the Code or any other substantive provision
of federal law, this Plan shall be construed in accordance with, and shall be
governed by, the substantive laws of the State of California without regard to
any provisions of California law relating to the conflict of laws.

12

--------------------------------------------------------------------------------